F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAR 17 2003
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    ANTHONY R. BRANCH,

                  Plaintiff - Appellant,

    v.                                                    No. 02-6182
                                                   (D.C. No. CIV-00-1928-M)
    LEWIS HAWKINS,                                     (W.D. Oklahoma)
    Canadian County Sheriff,

                  Defendant - Appellee.


                               ORDER AND JUDGMENT         *




Before SEYMOUR , KELLY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Anthony R. Branch appeals from the district court’s

order granting summary judgment in favor of defendant-appellee Lewis Hawkins,

Canadian County Sheriff, on Branch’s civil rights complaint. Branch asserts that

Sheriff Hawkins violated his Eighth Amendment rights by withholding necessary

medical treatment.   1
                         We affirm the district court’s order of summary judgment.

             Summary judgment is appropriate if the pleadings, depositions,
      answers to interrogatories, and admissions on file, together with the
      affidavits, if any, show that there is no genuine issue as to any
      material fact and that the moving party is entitled to a judgment as
      a matter of law. We review a grant of summary judgment       de novo ,
      applying the same standard as the district court. We examine the
      record to determine whether any genuine issue of material fact was in
      dispute; if not, we determine whether the substantive law was applied
      correctly, and in so doing we examine the factual record and
      reasonable inferences therefrom in the light most favorable to the
      party opposing the motion.    However, where the non moving party
      will bear the burden of proof at trial on a dispositive issue that party
      must go beyond the pleadings and designate specific facts so as to
      make a showing sufficient to establish the existence of an element
      essential to that party’s case in order to survive summary judgment.

Sealock v. Colorado , 218 F.3d 1205, 1209 (10th Cir. 2000) (quotation omitted).

      Upon a careful review of the briefs, the record, and the applicable law in

light of the above-referenced standards, we discern no reversible error in the

order granting summary judgment for the defendant. We therefore AFFIRM



1
      Branch’s complaint also included a claim about improper opening of inmate
mail. The district court dismissed that claim because Branch failed to serve the
only defendant named in it. Branch does not challenge the dismissal of the
inmate mail claim in his appellate brief.

                                           -2-
the judgment of the United States District Court for the Western District of

Oklahoma, for substantially the same reasons stated in the Supplemental Report

and Recommendation of the magistrate judge dated January 16, 2002, and the

district court’s order dated May 7, 2002.

      We previously entered an order conditionally assessing costs and fees in

this matter in the amount of $105.00; we now formally GRANT Mr. Branch’s

motion to proceed in forma pauperis. Mr. Branch is reminded of his obligation to

continue making partial payments until the entire fee has been paid.


                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                            -3-